Citation Nr: 0005601	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the 100 percent evaluation for the veteran's service-
connected seizure disorder is permanent?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina, which increased the veteran's 
disability rating for his service-connected seizure disorder 
from 60 percent to 100 percent disabling.  The veteran 
submitted a Notice of Disagreement (NOD) and argued that the 
rating should be deemed permanent and not subject to the 
requirement of future reexaminations pursuant to the 
provisions of 38 C.F.R. § 3.327.

In July 1998, the veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing 
before local VA officials (RO hearing).  The veteran was 
scheduled for a hearing in October 1998, but later canceled 
that hearing.  That same month, the veteran submitted a 
signed statement indicating that he was withdrawing his 
request for an RO hearing.  

The veteran's appeal is now before the Board for resolution.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The record fails to show that the symptoms associated 
with the veteran's service-connected seizure disorder have 
persisted without material improvement over a five-year 
period or that there is no likelihood of improvement.



CONCLUSION OF LAW

The assigned 100 percent evaluation for the veteran's 
service-connected seizure disorder is not permanent.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.327(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA, therefore, 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the veteran's claims folder, the Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that all relevant facts have been developed.  
The Board concludes that, as required by the applicable 
statute, the duty to assist has been fulfilled.  Id.

In this case, the veteran asserts that his current 100 
percent disability evaluation for a seizure disorder should 
be permanent.

Review of the evidence shows that in October 1997, the 
veteran's rating for his service-connected seizure disorder 
was increased from 60 percent disabling to 100 percent 
disabling, effective from May 21, 1997.  The pertinent 
evidence of record consists of VA outpatient examination 
reports extending from March 1997 to July 1997.  A July 1997 
report contains a statement from a VA examiner indicating 
that the veteran experiences one to three seizures per month 
in spite of having been prescribed anti-seizure medication.  
That medical report also indicates that the veteran 
"represents a social problem in that he can find no jobs due 
to either his seizures or his occasional drowsiness" brought 
about by his medications.  However, the examiner did not 
characterize the veteran's condition as static, and did not 
indicate that the veteran's current medications, or possibly 
other pharmacological regimens, would not reduce the 
frequency and severity of the veteran's seizures.   

VA regulation provides reexaminations will be requested 
whenever the VA determines there is a need to verify either 
the continued existence or the current severity of a 
disability.  Reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. § 
3.327(a).

However, no periodic reexamination will be scheduled: (i) 
when the disability is established as static; (ii) when the 
findings and symptoms are shown by examination...and hospital 
reports to have persisted without material improvement for a 
period of five years or more; (iii) when the disability from 
disease is permanent in character and of such nature that 
there is no likelihood of improvement; (iv) in cases of 
veterans over 55 years of age, except under unusual 
circumstances; (v) when the rating is a prescribed scheduled 
minimum rating, or (vi) where a combined disability 
evaluation would not be affected if the future examination 
should result in a reduced evaluation for one or more 
conditions.  38 C.F.R. § 3.327(b)(2).

In this case, even though the record shows that the veteran's 
seizure disorder has persisted for a number of years, and 
that his symptoms have increased in frequency, the clinical 
evidence fails to show that his symptoms are not subject to 
improvement through the continued use of medication.  
Although epilepsy is a lifelong disorder, there is no 
objective evidence of record demonstrating that the veteran's 
condition is static and not subject to improvement.  
Additionally, the veteran is 31 years old, his disability is 
currently evaluated as 100 percent disabling, i.e., the 
rating is not a minimum rating, and future combined 
disability evaluations would be affected by reduced ratings.  
38 C.F.R. § 3.327(b)(2).  As such, because the requisite 
proscribed criteria for the cessation of scheduling periodic 
future reexaminations are not met, the veteran should be 
scheduled for periodic future examinations for the purpose of 
assessing the severity of his seizure disorder disability.  
38 C.F.R. § 3.327.  The veteran's appeal is denied.


ORDER

The veteran's seizure disorder is subject to improvement; 
therefore, it is not permanent; as such, the veteran's appeal 
is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

